The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER' S AMENDMENT
2.	An Examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Applicant' s Representative, Briana Wobbe, during a telephony interview on June 22, 2021, gave the Examiner an authorization to amend claims 1, 10,16 and cancel claim 23 as follows:


IN THE CLAIMS
1. (Currently Amended) A depth camera assembly (DCA) comprising:
an illumination source configured to project light into a local area, wherein the projected light includes structured infrared light modulated with a carrier signal;
an array detector comprising a detector including a plurality of pixels that are overlaid with a lens array including a plurality of lens stacks, the plurality of pixels divided into different pixel groups and each lens stack covering a different pixel group, wherein at least two different lens stacks are configured to transmit infrared light, the array detector configured to capture one or more composite images of the local area 
derive a phase of the carrier signal based in part on the plurality of images; and
determine depth information for objects in the local area by: (i) applying a time of flight depth measurement technique to the one or more composite images based in part on the derived phase of the carrier signal, and (ii) applying a structured light depth measurement technique to the one or more composite images,
wherein each respective pixel group and corresponding lens stack form a respective camera unit, and a first camera unit has a first field of view and a second camera unit has a second field of view, and the first field of view and the second field of view overlap over a first overlapped region, and the controller is configured to determine depth information for the overlapped region via stereo methods, and for portions of the first field of view and the second field of view that do not overlap with each other or other fields of view determine depth information using at least one of the time of flight depth measurement technique and the structured light depth measurement technique.

10. (Currently Amended) A depth camera assembly (DCA) comprising:
an illumination source configured to project light into a local area, wherein the projected light includes structured infrared light modulated with a carrier signal;
an array detector comprising a detector including a plurality of pixels that are overlaid with a lens array including a plurality of lens stacks, the plurality of pixels 
wherein each respective pixel group and corresponding lens stack form a respective camera unit, and a first camera unit has a first field of view and a second camera unit has a second field of view, and the first field of view and the second field of view overlap over a first overlapped region, and the controller is configured to determine depth information for the overlapped region via stereo methods, and for portions of the first field of view and the second field of view that do not overlap with each other or other fields of view determine depth information using at least one of the time of flight depth measurement technique and the structured light depth measurement technique.


an illumination source to project light into a local area, wherein the projected light includes structured infrared light modulated with a carrier signal;
an array detector comprising:
a first detector including a first group of pixels;
a second detector located adjacent to the first detector, the second detector including a second group of pixels,
a lens array including a first lens stack and a second lens stack, the first lens stack overlaying the first group of pixels, and the second lens stack overlaying the second group of pixels, wherein the first lens stack and the second lens stack are configured to transmit infrared light, and
wherein a first image captured of the local area by the first detector over a particular range of time and a second image captured of the local area by the second detector over the particular range of time together make up a composite image, the composite image being a single image captured from the first detector and the second detector; and
a controller configured to derive a phase of the carrier signal based in part on the first and second images and determine depth information for objects in the local area by: (i) applying a time of flight depth measurement technique to the composite image based in part on the derived phase of the carrier signal, and (ii) applying a structured light depth measurement technique to the composite image,
wherein each respective pixel group and corresponding lens stack form a respective camera unit, and a first camera unit has a first field of view and a second camera unit has a second field of view, and the first field of view and the second field of view overlap over a first overlapped region, and the controller is configured to determine depth information for the overlapped region via stereo methods, and for portions of the first field of view and the second field of view that do not overlap with each other or other fields of view determine depth information using at least one of the time of flight depth measurement technique and the structured light depth measurement technique.
Claim 23(canceled).

24. (Currently Amended) The DCA of claim 1[[23]], wherein the controller determines the depth information for the first field of view and the second field of view using a single composite image of the one or more composite images.

Reasons for allowance
          Claims 1, 2, 4-20, 22 and 24 are allowed.
The following is an Examiner's statement of reasons for allowance:
       Consider claim 1, the best references found during the prosecution of the present application were, Perez et al. (U.S. Pub No. 2013/0050432 A1).  Perez directed toward for enhancing the experience of a user wearing a see-through, near eye mixed reality display device. Based on an arrangement of gaze detection elements on each display optical system for each eye of the display device, a respective gaze vector is determined and a current user focal region is determined based on the gaze vectors. Virtual objects are displayed at their respective focal regions in a user field of view for a natural sight view. Additionally, one or more objects of interest to a user may be identified. The identification may be based on a user intent to interact with the object. For example, the intent may be determined based on a gaze duration. Augmented content may be projected over or next to an object, real or virtual. Additionally, a real or virtual object intended for interaction may be zoomed in or out.  Perez alone or in 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328.  The examiner can normally be reached on IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MD N HAQUE/Primary Examiner, Art Unit 2487